El Juez Asociado Sr. MacLeary
emitió la opinion del Tribunal.
La Corte de Distrito de Mayagüez dictó sentencia en la presente causa en 27 de Agosto próximo pasado, resolviendo que la propiedad embargada y sus productos son de la exclu-siva propiedad del demandante, y que el embargo debería le-vantarse y ponerse dicba propiedad á la libre disposición de su legítimo dueño, ó sea el demandante, cancelándose la ano-tación preventiva que babia sido consignada en el Eegistro de la Propiedad del Distrito, é imponiendo las costas al de-mandado, que se cumpliera, etc.
Contra- dicha sentencia interpuso recursó de apelación dicho José Henares en 24 de Setiembre siguiente. Aparece en los autos una copia de su escrito de apelación. También presenta una copia certificada del documento del Registra-*592dor de la Propiedad, que queda agregada á.los autos. En su comparecencia ante esta Corte en 6 de Octubre próximo pasado, suplica al 'Tribunal que se eleven los documentos originales de la Corte de Distrito de Mayagüez. Esta peti-ción fué denegada por esta Corte en 17 de Octubre, por una providencia que al efecto se dictó. Entonces presentó un ale-gato consistente de tres páginas, y una copia del embargo, junto con los autos, fué entregado al Ponente en 24 de Octubre.
El dia 25 de*Noviembre el abogado defensor del apelante presentó otro escrito en forma de alegato, en el cual suplicó á la Corte que de acuerdo con el Reglamento No. 66 de este Tribunal, permitiera someter, la causa en el alegato previa-mente presentado, así como los demás documentos presen-tados. Esta petición fué denegada por providencia de 26 de Noviembre, y se señaló para la vista el dia 16 de Diciembre.
En 6 de Diciembre el abogado defensor del apelado pre-sentó un alegato, acompañando documentos que se suponian ser escrituras de propiedad que fueron presentadas en el juicio oral del pleito, y en el dia 15 de Diciembre presentó' una moción consignando que el apelante no habia presentado á esta Corte copia de los documentos, de acuerdo con el artí-culo 299 del Código de Enjuiciamiento Civil, que son la sen-tencia, etc., según se determina en el artículo 233 del mismo Código, y suplica á la Corte que resuelva de acuerdo con el artículo 303 del Código de Enjuiciamiento Civil.
En 16 de Diciembre, el dia señalado para el juicio, tuvo lugar la vista sin que compareciera ninguna de las partes, ni en persona, ni mediante abogado.
En vista de que el apelante no ña complido con lo dispues-to por los artículos 299 y 233 del Código de Enjuiciamienl , Civil, debe desestimarse este recurso de apelación, de acueruo con el 303 del mismo Código.
No creo necesario considerar los méritos de la presente causa, pues el abogado defensor del apelante no lia cumplido *593con la ley sobre-.-apelaciones á esta Corte. Por lo tanto re-comiendo que se dicte providencia declarando sin lugar este recurso de apelación.

Desestimada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-.dos Hernández, Figueras y Wolf.